IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
DANIEL WILLIAM NEWELL,

                                Plaintiff,
                                                          CIVIL ACTION NO.: 19 Civ. 8912 (GBD) (SLC)
         against
                                                                             ORDER


CORRECTION OFFICER YATUKU,

                                Defendant.

SARAH L. CAVE, United States Magistrate Judge:

         The Court is in receipt of the Second Letter-Motion to compel Plaintiff to produce properly

executed medical releases. (ECF No. 20).

         The Plaintiff is hereby ORDERED to complete and return the medical releases to

Defendant by no later than March 20, 2020. Defendant shall answer or otherwise respond to

the Complaint within 60 days of receiving Plaintiff’s executed medical releases. Defendant shall

notify the court by letter on ECF when the executed releases are obtained.

         Plaintiff is put on notice that failure to provide the medical releases by the above date

may result in dismissal of the case for failure to prosecute.

         The Clerk of Court is respectfully directed to close the Letter-Motion at ECF No. 20, to mail

a copy of this Order to the Plaintiff at the below address, and to update the address on the docket

to the below address.


Dated:             New York, New York
                   February 20, 2020

                                                       SO ORDERED
                                                 _________________________
                                                 SARAH L. CAVE
                                                 United States Magistrate Judge


Mail To:   Daniel William Newell
           DIN: 19A4295
           Downstate Correctional Facility
           121 Red Schoolhouse Road
           P.O. Box F
           Fishkill, New York 12524




                                             2
